Citation Nr: 1755764	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and A.W.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  The Appellant is claiming as the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2012 decisions of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  Original jurisdiction now resides with the VA Regional Office (RO) in Seattle, Washington.

In March 2017, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceeding has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in August 1985.  His death certificate lists respiratory failure, pulmonary fibrosis, and eosinophilic granuloma as his causes of death.  An autopsy was performed and indicated mild cardiomegaly with moderate to severe right ventricular hypertrophy, bilateral end stage interstitial fibrosis, and gross and microscopic honeycombing.  An asbestos analysis showed no asbestos bodies in the lung tissue from the lower right lobe and eleven asbestos bodies per gram of wet lung tissue in the left lower lobe.

The Appellant testified that the Veteran's death was related to in-service exposure to asbestos and herbicide agents.  The Veteran was a blue water U.S. Navy Veteran and is not presumed to have been exposed to herbicide agents during his military service.  The Veteran worked as a cook while he was in service.  The Appellant explained that the Veteran also served as a gunner's mate as a secondary job function.  After the Veteran was discharged from active service, he had Reserve service.  The Appellant reported that the Veteran had a positive tuberculosis test in 1977 when he re-enlisted for Reserve service and was put in isolation.  The Appellant also indicated that the Veteran was asked to participate in a medical study by the Navy.

While the record contains the Veteran's December 1977 reenlistment examination, there are no treatment records that refer to the Veteran's positive tuberculosis test and subsequent quarantine.  With regard to the Veteran's involvement in a study, the record contains a letter from Dr. R.C. that acknowledges the Veteran's involvement in a pulmonary study.  However, there are no other records pertaining to the Veteran's involvement.  A remand is warranted to obtain these outstanding Reserves treatment records.

Additionally, the AOJ's M21-1 Manual requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with the M21-1 procedures.  The Appellant has not been sent the appropriate questionnaire regarding a claim of asbestos exposure, and the AOJ has not performed thorough development regarding this issue.  These actions must be taken before deciding the claim of entitlement to service connection for the cause of the Veteran's death on its merits.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017).  
Further, the Board finds that a medical opinion is necessary to consider the relationship between the Veteran's potential in-service exposure to toxins and his respiratory failure, pulmonary fibrosis, and eosinophilic granuloma.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Lastly, development regarding the Appellant's claim for entitlement to service connection for the cause of the Veteran's death may affect the outcome of her claim for entitlement to burial benefits.  Therefore, adjudication of the claim of entitlement to burial benefits must be deferred pending completion of the remand development for the cause of death claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outstanding treatment records from his Reserves military service with the United States Navy, to include any records pertaining to the Veteran's positive tuberculosis test and subsequent quarantine and his involvement in a pulmonary study during his Reserves service.

2.  Send the Appellant the appropriate asbestos questionnaire for her to complete and return.  

3.  The AOJ should determine whether or not the Veteran's military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the Veteran's cause of death.  M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The AOJ should make a specific written determination as to whether the Veteran was exposed to asbestos before, during, and/or after his military service.  This determination must be provided to the VA examiner.

4.  Then, the AOJ should obtain a VA medical opinion.   All pertinent evidence of record must be made available to and reviewed by a VA examiner with sufficient expertise to address the medical questions presented in this case.  Following the review of the Veteran's pertinent history, the physician should provide opinions on the following inquiries:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's death was related to his active service?  

(b)  Whether there is a 50 percent or better probability that any service-related pathology caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause or materially contributed to the Veteran's death?

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the physician should explain why.

5.  After the above actions have been completed, readjudicate the Appellant's claims.  If any of the claims remain denied, issue the Appellant and her representative a supplemental statement of the case.  Afford her the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




